Citation Nr: 0316492	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  01-09 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1968, from December 1971 to December 1973, and had 
unverified service from April 1976 to June 1977.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, dated in October 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's PTSD is manifested by depressed mood, 
chronic sleep impairment with nightmares, and difficulty 
maintaining effective relationships that is consistent with 
occupational and social impairment with deficiencies in areas 
such as work, family relations, and judgment.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has recently been a 
significant change in the law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002)) 
became law.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO did refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his increased rating claim 
by various documents.  For example, the veteran was advised 
of the applicable rating criteria concerning PTSD and of the 
VA's duties to assist by the November 2001 Statement of the 
Case (SOC).  In a letter dated in March 2003, the veteran was 
apprised of the evidence needed to substantiate his claim, 
and specifically the evidence and information VA would obtain 
and the evidence and information that was his responsibility 
to provide.  Therefore, there is no further duty to notify.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.
  

Law and Regulation

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2002), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The Schedule provides for the following evaluations for PTSD:  

30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events);

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and 

100 percent for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002 ) (effective 
Nov. 7, 1996).

A GAF (Global Assessment of Functioning) of 61-70 indicates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social and occupational or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  GAF of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) (Fourth Edition).
  

Factual Background

The veteran established service connection for PTSD effective 
December 1989.  He has been rated 10 percent disabled from 
PTSD since March 1990.  He currently has one other 
compensable service-connected disability, residuals of a 
shrapnel wound to the right scapula, rated at 40 percent 
disabling.

The veteran was examined by VA in May 1992.  The examiner 
reviewed the veteran's history and noted his post service 
treatment records.  Following his first enlistment, the 
veteran reported that he was out of the military for a three-
year period, he lived in different places, including 
Philadelphia, Camden, New Jersey, and New York.  He reported 
that he was abusing some alcohol and heroin at that time.  He 
denied any legal history other than upon his arrival he 
became intoxicated off base and was jailed.  Following his 
second enlistment, he reported that he was discharged and 
returned to New Jersey, and that he experienced severe skin 
problems, including "jungle rot" and rashes all over his 
body.  He reported that he went back and forth to VA 
facilities and was unable to work for approximately one year.  
He reenlisted in April 1976 and served to June 1977.  
Following that enlistment, he reported that he continued to 
experience severe skin problems, resulting in hair loss.  He 
reported that during that time he began using heroin heavily.

The veteran was married from January 1977 to October 1977, 
and he had one child.  The veteran reported that following 
Vietnam, his work history was extremely erratic.  He reported 
that he had his first alcohol and drug rehabilitation in San 
Diego VAMC in 1979.  He reported that at that time he and his 
wife had separated.  He was "hustling" and working on cars.  
He reported that he completed some classes at San Diego State 
University.  His work history was poor because he reported 
that he would find himself becoming agitated at work and then 
leaving to drink.  

The veteran began using again after another period of 
rehabilitation, after a short period, and in 1988, he 
reported he was incarcerated for one year for distribution of 
heroin.  He reported that he had numerous detoxifications 
over the years and that in 1989 the veteran had his third 
alcohol and drug rehabilitation.  He reported that he 
completed the alcohol and drug program and then a 45 day PTSD 
inpatient program, and he reported that he was "committed to 
sobriety."  However, in 1989, the veteran was in a serious 
automobile accident and was unable to work.  He reported that 
he entered a VA domiciliary in January 1991 and stayed there 
until September 1991.  The veteran then moved to the 
Pittsburgh area and began using his Chapter 31 benefits.  He 
reported that he was currently enrolled at a vocational 
technical school.  He reported that he attended AA and had 
accomplished two years of sobriety, as of April 1992.

On mental status examination, the veteran's speech tended to 
be somewhat overproductive.  His affect was broad-ranged and 
appropriate, his mood was pleasant and cooperative.  There 
was no evidence of a thought disorder.  He was alert and 
oriented in all spheres.  He denied experiencing 
hallucinations other than during alcohol withdrawal, in which 
he saw "glimpses of people moving."  His speech was 
somewhat tangential, but was relevant, coherent, and devoid 
of delusional content.  The veteran denied current suicidal 
and homicidal ideation, intent, and plans.  He denied any 
history of suicide attempts.  

The examiner noted the veteran had a history of assault 
charges, numerous arrests for drunk and disorderly conduct, 
and was incarcerated for distribution of drugs.  His 
concentration was mildly impaired.  His memory was intact for 
both recent and remote events.  He displayed good judgment 
for hypothetical situations.  He appeared to have insight 
into his difficulties at this time.  His abstract reasoning 
ability was within normal limits.  The examiner noted that 
the veteran had been free of drugs and alcohol for two years.

Concerning his PTSD symptoms, the veteran reported that his 
symptoms had decreased in frequency and intensity.  He had 
nightmares at the rate of only approximately "every couple 
of months or so."  However, his nightmares and flashbacks 
were worse after the accident, and he admitted he was having 
them almost every day.  At the time of the examination, 
flashbacks had decreased.  

The veteran reported that he lived alone, and that he was up 
frequently at night to "check on doors, windows, etc."  He 
was able to sleep 3-1/2 to 4 hours at a time.  He reported 
that when he first returned from Vietnam, he was unable to 
sleep without the benefit of alcohol or drugs.  He continued 
to have problems with intimate relationships and he was still 
bothered by potential losses.  He reported that he was 
"getting in touch with feelings and making progress."  His 
irritability and anger problems had subsided significantly 
because he was "using coping mechanisms, like deep breathing 
exercises."  Because of his education during his inpatient 
hospitalization for PTSD, he reported that his irritability 
was "80 percent more manageable."  He was experiencing 
difficulty concentrating in his classes and short-term memory 
deficits, especially when he was asked to complete computer 
assignments.  He added that loud noises "still throws me 
sometimes."

Since his completion of the inpatient program at the VA, the 
veteran had been involved in Vietnam Veterans Group.  He 
reported that he had been involved at the Vet's Center.  He 
was attending AA and was working toward updating his skills 
to increase his employability.

The examiner noted that the veteran had experienced 
significant impairment of his functioning after military 
service.  Before the military, he reported that he was 
outgoing, social, and had a very positive experience with 
family and friends.  He was gainfully employed, before the 
military in a machine shop as an apprentice.  Following his 
stint in Vietnam the veteran's employment history has been 
extremely erratic.  He had had significant substance abuse 
problems, legal difficulties, and other adjustment problems.

Significantly, in terms of symptoms, he reported that he 
experienced very severe symptoms immediately following his 
discharge, including nightmares nearly every night and 
flashbacks.  He reported that he lost interest in his usual 
activities.  He was unable to maintain friendships.  He felt 
estranged from family and friends.  He was able to express 
only feelings of rage and anger.  He reported that he was 
totally unable to sleep without drugs or alcohol, and that he 
experienced anger control problems that led to him being 
unemployed and/or jailed.  At the time of the examination, 
the examiner noted that the symptoms had lessened 
considerably.  However, the veteran reported occasional 
nightmares, flashbacks, disturbed sleep in the form of 
frequent awakening and delayed onset.  He continued to avoid 
intimate relationships.  He reported that he had been using 
coping mechanisms successfully to deal with his irritability 
and anger problems.  He continued to report problems with 
concentrating in classes and that he has a startle response 
to loud noises.  The examiner noted that the veteran's 
symptoms appeared to be gradually decreasing over time 
through his coping skills, but that after being involved in 
an accident the veteran's symptoms increased dramatically for 
a time.  At the time of the examination, symptoms appeared to 
be mild, but given his history of exacerbation following 
traumatic incidents, symptoms could change given 
circumstances.  The examiner concluded with a diagnosis of 
PTSD and a GAF score of 61.

The veteran was examined by VA in June 1993.  The examiner 
noted that during the veteran's combat experience, he 
reported many episodes of trauma, the most significant of 
which was during an episode when he sustained shrapnel wounds 
and a friend of his was "burnt up."  Another incident 
occurred when one of his comrades was killed inside a tank 
and "everything was splattered inside."  The veteran began 
to abuse alcohol and drugs which continued after service.  He 
apparently finally achieved sobriety and recovery in 1989 and 
had been clean since then.  

The veteran's most significant recent stressor had been his 
half-brother's death.  Since then, the veteran had felt 
"disconnected from other people."  He had had a significant 
worsening of his nightmares to approximately five per month.  
He also had worsening of his sleep that remained at 3 to 4 
hours per night, but had become more disruptive with two to 
three awakenings per night, and early morning awakening.  
Flashbacks remained infrequent; the last had been triggered 
on Memorial Day when he experienced an episode of flashing 
back to Vietnam.  Afterwards he had begun crying a lot and 
began thinking of his half-brother and nephew.  He continued 
to experience some difficulty remembering comrades names 
although he remembered their faces and nicknames well.  He 
admitted to worsening irritability and anger.  He stated his 
"patience is like about 2 seconds now," and he was 
concerned about this.  He exhibited some mild hypervigilance 
and startle but stated that this was less than after Vietnam.  
He denied suicidal ideation.  Much of the veteran's anxiety 
was related to a perspective opportunity for vocational 
rehabilitation.  The opportunity involved training in 
computer-guided machining.  The veteran's main concern was 
that he had developed a fairly strong support network amongst 
PTSD counselors and AA sponsorship and was worried that the 
move would disrupt his supports.  He also was somewhat 
concerned that although he "likes to relate to people, I'm 
down about not being able to."

On mental status examination, the veteran had good rapport 
with the examiner and was cooperative.  He was neatly dressed 
and his hygiene was good.  His affect was relatively broad-
ranged and appropriate.  His mood was somewhat depressed and 
anxious.  His speech tended to be somewhat over productive 
and rambling.  There was no actual evidence of a thought 
disorder.  He was alert and oriented in all spheres.  He 
denied any recent hallucinations or delusions and there 
appeared to be no other psychotic processes going on.  He 
denied suicidal or homicidal ideation, intent, or plans and 
there was no history of suicidal ideation.  According to 
previous charts, there was a history of assault charges and 
numerous arrests for drunk and disorderly conduct.  
Concentration and memory appeared intact.  Insight and 
judgment appeared good.

The examiner concluded that as in previous evaluations; it 
appeared that the veteran had experienced significant 
impairment in his functioning after military service.  At the 
time of the previous compensation and pension examination, he 
had been experiencing mild symptoms and deficits due to his: 
PTSD.  These had become somewhat worse since the death of his 
half-brother and nephew.  The examiner noted that the 
veteran's degree of deficit was moderate, although he had 
also learned coping strategies that were allowing him to 
maintain his progress as an outpatient. 

The veteran underwent an examination before admittance to the 
domiciliary in May 2001.  The veteran reported that he had 
been essentially homeless since the previous November.  He 
had recently returned from California.  He was alert, 
oriented, pleasant, and cooperative.  He denied suicidal or 
homicidal ideation.  He denied hallucinations.  He was 
knowledgeable about the domiciliary admission process.  On a 
scale of 1 to 10, his mood was a six.  He stated that he 
missed his family.  The nurse noted that the veteran had a 
positive attitude and was invested in promoting and 
continuing a healthy lifestyle.

The veteran's VA treatment notes were reviewed.  They 
generally noted positive interaction and behavior.  He is 
generally noted to be active and attentive in discussions.  
He was noted to be resistant to attendance at NA/AA meetings.  
Review of GAF scores given during the course of treatment 
reveals they are generally 60.

In August 2001, the veteran was examined for Hepatitis C.  
The examiner noted that the veteran had a history of PTSD but 
that it appeared to be well controlled.

In the latter part of 2001, subsequent to leaving the 
domiciliary program, the treatment notes include references 
to the veteran's participation in Social Rehab Clubhouse 
Programs.  The veteran is uniformly noted to have no behavior 
problems and to have no difficulty interacting with staff and 
peers.

The veteran was most recently examined by VA for compensation 
purposes in January 2002.  The examiner noted that he 
reviewed the veteran's claims folder.  The veteran was noted 
to be unemployed and living by himself.

The veteran was noted to have a history of PTSD, pain 
disorder associated with both general medical and 
psychological factors, and alcohol and polysubstance 
dependence.  The veteran's reported symptoms of PTSD had 
included intrusive thoughts about Vietnam, poor sleep, 
nightmares, and hypervigilance.  The veteran reported that he 
first received treatment for PTSD in 1981 when he attended 
outpatient groups in Philadelphia.  He attended an inpatient 
PTSD program from 1989 to 1990.  Subsequently, the veteran 
had been homeless intermittently so he had been without 
treatment for long periods.  The veteran was treated in the 
early 1990's in Philadelphia and South Jersey at VA 
domiciliaries.

He next attended outpatient groups while in another 
domiciliary.  Finally he had recently begun counseling at the 
VA Medical Center (VAMC).  The examiner noted that overall 
there had been long periods when the veteran was not 
receiving medicine or outpatient therapy for PTSD.  In 
general, the veteran did not like to be on medications.  With 
regard to his pain disorder, the veteran had been attending 
Behavior Medicine Clinic during the previous several months.  
In addition, the veteran was noted to have a remote history 
of substance dependence.  He had consistently stated that he 
had been sober from alcohol and clean from drugs since 1990.  
The examiner observed that there was a note in the veteran's 
medical records indicating that the staff members who treated 
the veteran had questioned whether he had been abusing 
alcohol.

The examiner noted that the veteran had been married once and 
was divorced.  He had six daughters, three from his marriage 
and three others from two other relationships.  The veteran 
said that he had struggled to build relations with his 
children, but that they were hanging on a thread.  In 
addition, the veteran had two sisters, who were living, but 
with whom he had little contact.

The veteran stated that he did have friends.  For example, he 
frequently got together with a group of friends for coffee.  
He also had friends at the Day Treatment Center and the VAMC.

The veteran reported that he had been living in his own 
apartment for about one month, since his discharge from the 
domiciliary.  He would take care of his apartment and did 
shopping.  He did not describe any activities that he could 
not perform.  He attended the pool about three times a week, 
and according to medical records, a gym at the VAMC about 
three times a week.  He also attended the Day Treatment 
Center on the days that he attended the pool.  In addition, 
the veteran saw a literacy tutor for an hour and a half per 
week.  The veteran stated when he could not sleep at night, 
he would listen to talk radio.

The veteran was noted to have last worked in 1999.  He had 
worked for many years as a machinist.  The veteran stated 
that he was having problems standing for a long period of 
time.  He also had troubles with his job because of pain from 
his shoulder and because he had trouble concentrating.  The 
veteran stated that health professionals told him that his 
poor concentration might be due to a liver problem.  The 
veteran stated that he had been fired from all of his jobs, 
including the last.  He was frequently irritable.  He said, 
"I know my attitude stinks."  He explained that he only 
wanted to be a Marine, and he never really wanted to work as 
a machinist or anything else.

The examiner noted that the veteran's speech was relevant, 
coherent, and very productive.  His affect was appropriate.  
He was able to laugh appropriately.  He complained of having 
low energy, but his energy level during the interview was 
good.  He did complain of getting only two hours of sleep at 
night and one hour in the afternoon.  The examiner noted that 
this was similar to his 1993 examination.

The veteran said that while he was laying in bed, he would be 
afraid that, "something is creeping upon me."  He described 
himself as hypervigilant.  He frequently looked out his 
windows.  He stated that he had about one nightmare a week.  
This was also similar to how he described himself in 1993.  
With regard to mood, the veteran stated that he was 
frequently irritable and depressed.  He becomes depressed 
when he thought of people who had died.  He had two friends, 
who were also Marines, whom he knew from basic training, who 
had died.  The veteran stated that he frequently thought 
about Vietnam.  Different things would remind him of Vietnam, 
for example, when a friend started talking about Vietnam.  
The veteran did not describe any flashbacks, but in the past, 
he had reported having them.  There were no delusions or 
hallucinations.  He denied being homicidal or suicidal.

The veteran was noted to be oriented and his concentration 
appeared fine.  The veteran said that sometimes his 
concentration was poor.  His memory, insight, and judgment 
seemed fair.

The veteran described feeling frustrated with himself.  He 
said, "I hate myself."  The veteran said that even though 
he had participated in many programs, "I'm still back at 
square one."  He seemed to be frustrated because he was in 
subsidized housing and he had poor relations with family 
members and felt alone.

The examiner noted diagnoses of PTSD, delayed, chronic; pain 
disorder associated with general medical and psychological 
factors, and history of alcohol dependence and heroin abuse.  
Stressors were combat in Vietnam, unemployment, and financial 
stressors.  His GAF was found to be 60.

The examiner noted that the veteran's mental status was 
highly similar to how he was doing at the time of his 
previous examination.  The severity of his symptoms of PTSD 
did not render him unemployable; however, in combination with 
his multiple medical problems and chronic pain he probably 
would have difficulty maintaining consistent employment.

The veteran presented testimony at a hearing before the 
undersigned in October 2002.  He reported that he had trouble 
trusting people, and only trusted veterans.  He testified 
that he awoke from nightmares and developed crying spells.  
When he heard helicopters, he was reminded of Vietnam.  He 
was also reminded by Vietnam when he smelled a "death 
smell" such as when a tenant had died in his building and 
they had to fumigate.  

The veteran reported that he lived alone and liked to be 
alone rather than in crowds.  He reported being numb, and had 
no feeling of a future to his life.  He recalled incidents of 
combat in Vietnam, and noted that he had nightmares of these 
incidents.  He indicated that he frequently felt guilty about 
surviving when he had friends that did not live.  He noted 
that not a day went by that he did not think about them.  The 
veteran reported that he had difficulty falling asleep at 
night.  

The veteran also found that he had high levels of anger and 
rage.  He noted that he had a very short fuse.  He had been 
in three long term relationships, including one marriage and 
two "common law" marriages.  He reported that he did try to 
hurt at least one of his wives.

The veteran reported that he had difficulty concentrating and 
was bored with everything.  He became aggravated with people.  
He had a startle response to loud noises.  He reported that 
he was coming up on two years of sobriety.  

The last time that he had worked was in 2000 in a machine 
shop.  He left because he was not getting along with people.  
He did not like getting orders and had difficulty with 
concentration.  He felt that if he did not leave that he 
would have hurt someone.  In order to stay out of jail, he 
now walked away when he got angry.  He was afraid of hurting 
or killing someone.  He did not hate Vietnamese, but did not 
want to be bothered with them.

He reported that he did not have any friends, just 
associates.  These people were generally at the VA.  He 
reported that he was afraid of losing these people because he 
did not have anyone left.  He reported being in therapy and 
currently taking Trazodone.  The veteran felt that he could 
not work because of all of his anger and hostility.  If he 
could work, it would be by himself.

Analysis

The Board finds that the veteran's PTSD symptomatology 
clearly meets the criteria for a 50 percent evaluation under 
the Schedule.  The Board notes that the veteran has 
consistently reported and examiners have noted the veteran 
functions satisfactorily with routine behavior and self care.  
His conversations are normal.  He has exhibited depressed 
mood, and chronic sleep impairment.  

However, the Board finds that the veteran' s PTSD 
symptomatology is also closely analogous to the criteria for 
a 70 percent evaluation under the schedule, thus entitling 
him that rating.  The veteran has exhibited deficiencies in 
most areas, such as judgment and thinking, and his history 
shows a difficulty establishing effective work and social 
relationships.  The Board notes that the most recent VA 
examiner did not attribute the veteran's lack of employment 
solely to his PTSD symptomatology, thus the Board cannot find 
that the veteran is unemployable nor that he has an inability 
to establish and maintain effective relationships solely due 
to PTSD.  Review of the veteran's treatment records shows 
that he interacts normally with no behavior problems in the 
treatment setting. The veteran's poor family history and 
intermittent work history is consistent with a 70 percent 
rating.  He did; however, report that he had had three long 
term relationships that would argue against an inability to 
form relationships and for difficulty maintaining them.  He 
reported sorrow that he was alone, the result of failed 
relationships. There is no history of suicidal ideation; 
obsessional rituals interfering with routine. 

The Board notes that the veteran is uniformly found to GAF 
scores of 60 to 65, i.e. moderate to mild symptoms.  The 
Board finds, however, the veteran's October 2002 testimony 
and the recent VA examination report establish symptoms more 
commensurate with those found in the rating schedule for 70 
percent.  

As the finder of fact, the Board is required to weigh and 
analyze all the evidence of record and to make determinations 
as to the credibility of the evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1998); see Goodsell v. Brown, 
5 Vet. App. 36, 42 (1993)(Board failed to evaluate 
credibility and probative value of physicians' statements); 
Culver v. Derwinski, 3 Vet. App. 292, 297-98 (1992)(Board 
failed in its duty to include analysis of credibility or 
probative value of evidence in support of claim for service 
connection); Miller v. Derwinski, 3 Vet. App. 201, 204 
(1992)(Board must assess credibility and weight of lay 
testimony); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992)(when physician accepts veteran's descriptions as 
credible and renders diagnosis thereon, Board has duty to 
assess credibility and weight to be given to the evidence), 
appeal dismissed, 996 F.2d 1236 (Fed. Cir. 1993)(unpublished 
table decision); Sanden v. Derwinski, 2 Vet. App. 97, 100 
(1992).

In sum, the Board finds that the relevant evidence shows that 
the veteran's PTSD is manifested by depressed mood, chronic 
sleep impairment with nightmares, which is consistent with 
significant occupational and social impairment.  Accordingly, 
the assignment of a higher rating of 70 percent, but not more 
than 70 percent, is warranted.  The benefit of the doubt is 
resolved in the veteran's favor to the extent indicated.

Extraschedular Rating

The potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2002).  The Board 
notes that the veteran has been unemployed for several years, 
but the VA examiner noted in January 2002 that the veteran's 
symptoms of PTSD did not render him unemployable.  Although 
frequently a resident in a domiciliary, there is no evidence 
that the institutionalization resulted solely from the 
veteran's PTSD, but rather is also the result of his multiple 
medical problems, chronic pain, and history of substance 
abuse.  In the absence of such factors showing that 
application of the regular rating schedule standards have 
been rendered impractical, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An evaluation of 70 percent for PTSD is granted, subject to 
the regulations governing the payment of monetary awards.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

